DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/19/2019 and 11/23/2020 were considered and placed on the file of record by the examiner.



	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1, 13 are directed to neither a ‘process’ nor a ‘machine,’ but rather embrace or overlap two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Claims 2-12 are rejected based on their dependency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 9,124,778) in view of Hirakawa (US 2018/0075461).

Regarding claim 1, Crabtree teaches a system for determining a time for delivering service to customers, the system comprising: at least one video camera having a field of view encompassing a service counter; at least one data processor for executing computer readable and computer executable instructions stored on computer readable media, said at least one data processor implementing a method when said instructions are executed, said method comprising: a) continuously receiving multiple video frames from said at least one video camera (see col. 6 lines 9-17, where Crabtree discusses capturing multiple video frames);
(see col. 17 lines 11-25, col. 19 lines 21-30, where Crabtree discusses capturing multiple video frames to track customers at a point of sale counter);
c) determining characteristics of said customer (see col. 18 lines 21-30, where Crabtree discusses detecting facial characteristics of customers);
d) tracking said customer across different video frames from said at least one video camera (see col. 15 lines 39-63, col. 18 lines 55-63, where Crabtree discusses temporal tracking of customers);
f) determining an elapsed time between steps b) and e) (see col. 17 lines 21-25, lines 38-41, where Crabtree discusses calculating the point of sale time and amount of time people waited in a queue).
Hirakawa teaches e) determining that said customer has completed receiving service (see para. 0056, where Hirakawa discusses determining the accounting wait time for a customer).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Crabtree in this manner in order to improve detecting customer service time by determining when a customer has completed receiving service to properly calculate the total time customers take in a retail location.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Crabtree, while the teaching of Hirakawa continues to perform the same function as originally taught prior to being combined, in order 

Regarding claim 2, Hirakawa teaches further comprising storage media for storing said elapsed time for multiple customers (see para. 0056, where Hirakawa discusses determining the accounting wait time for customers).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 3, Hirakawa teaches wherein step f) comprises starting a chronometer when a specific service related event occurs and stopping said chronometer when said customer has completed receiving service (see para. 0042, where Hirakawa discusses determining the accounting time for a customer).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 4, Hirakawa teaches wherein step e) comprises detecting at least one action performed by said customer denoting that said customer is leaving (see para. 0048, 0065-0066, where Hirakawa discusses customers leaving regions in retail stores).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 5, Crabtree and Hirakawa teach further comprising at least one of: a video capture component for capturing video frames from said at least one video camera; a people detection module for detecting customers within said video frames (see col. 17 lines 11-25, col. 19 lines 21-30, where Crabtree discusses capturing multiple video frames to track customers at a point of sale counter); a re-identification module for matching detected customers with previously detected customers (see col. 18 lines 65-67, where Crabtree discusses capturing multiple video frames to track customers at a point of sale counter).  Hirakawa teaches an action recognition module for detecting specific actions performed by a detected customer (see para. 0042, where Hirakawa discusses detecting customers finishing payments at a cash register).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 6, Crabtree and Hirakawa teach wherein said people detection module detects customers based on an upper body area of customers (see col. 18 lines 65-67, where Crabtree discusses capturing facial region of a customer to track customers; see para. 0043, where Hirakawa discusses capturing images of customer faces).  
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to detect customer service time.

Regarding claim 7, Crabtree teaches wherein said people detection module detects customers behind said service counter (see figure 1, figure 5, col. 18 lines 65-67, where Crabtree discusses tracking customers to regions in a retail environment by identifying the customer using facial recognition).  
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to detect customer service time.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.

 (see figure 1, figure 5, col. 18 lines 65-67, where Crabtree discusses tracking customers to regions in a retail environment by identifying the customer using facial recognition).  
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree with Hirakawa to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to detect customer service time.

Claim 13 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable media.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 9,124,778) in view of Hirakawa (US 2018/0075461) in view of Hershey et al. (US 10,387,896).

Regarding claim 10, Crabtree and Hirakawa do not expressly teach wherein in the event said detected customer is not matched with a previously identified customer, creating a customer template for said detected customer.  However, Hershey teaches wherein in the event said detected customer is not matched with a previously identified customer, creating a customer template for said detected customer (see col. 10 lines 1-19, where Hershey discusses when there is no matching shopper profile data, then a new temporary shopper profile data can be created).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree and Hirakawa with Hershey to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Crabtree and Hirakawa in this manner in order to improve detecting customer service time by determining when a new customer image is captured and creating a new customer profile to properly track customers.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Crabtree and Hirakawa, while the teaching of Hershey continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly tracking customers in retail regions by determining whether the captured customer is a new person to create a new profile that assist in tracking customers.  The Crabtree, Hirakawa, and Hershey systems perform .


11 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 9,124,778) in view of Hirakawa (US 2018/0075461) in view of Hagisu et al. (US 10,602,080).

Regarding claim 11, Crabtree and Hirakawa do not expressly teach wherein step f) comprises starting a timer when a customer is detected at a point of sale terminal at said service counter and stopping said timer when said customer has completed receiving service.   However, Hagisu teaches wherein step f) comprises starting a timer when a customer is detected at a point of sale terminal at said service counter and stopping said timer when said customer has completed receiving service (see figure 7, figure 8, figure 9, col. 12 line 5-col. 13 line 10, where Hagisu discusses start and end of time periods for different detected events).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree and Hirakawa with Hagisu to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Crabtree and Hirakawa in this manner in order to improve detecting customer service time by using a timer to properly calculate the total customer time.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Crabtree and Hirakawa, while the teaching of Hagisu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a timer to calculate the total time customers spend in a retail location.  The Crabtree, Hirakawa, and Hagisu systems perform customer tracking detection, therefore one of ordinary .

12 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree (US 9,124,778) in view of Hirakawa (US 2018/0075461) in view of Hirakawa et al. (US 2014/0222501) hereinafter “Hirakawa II”.

Regarding claim 12, Crabtree and Hirakawa do not expressly teach wherein step e) comprises detecting that said customer has picked up food at said service counter.  However, Hirakawa II teaches wherein step e) comprises detecting that said customer has picked up food at said service counter (see para. 0048, 0105, where Hirakawa II discusses sale of food at a service checkout counter).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Crabtree and Hirakawa with Hirakawa II to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to detect customer service time.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Crabtree and Hirakawa in this manner in order to improve detecting customer service time by determining when a customer has completed service.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Crabtree and Hirakawa, while the teaching of Hirakawa II continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the total time a customer is within a retail region by determining the time when the customer completed the service.  The Crabtree, Hirakawa, and Hirakawa II systems perform customer tracking detection, therefore one of ordinary skill in the art would have reasonable .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Sharma et al. (US 10,262,331)
Gouda et al. (US 2015/0120237)
Lin et al. (US 2013/0030874)
Sharma et al. (US 10,614,436)
Shin et al. (US 10,217,120)
Heier (US 2015/0006263) 
Fitzpatrick et al. (US 8,209,219) 
Mummaressy et al. (US 8,098,888)
Dussich et al. (US 2007/0183634)




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663